ORDER

KOVACHEVICH, District Judge.
This cause is before the Court on United States’ Motion for Reconsideration (Dkt. 37), and Relators’ Reply to Motion (Dkt. 38).
The Court reiterates that portion of its prior Order (Dkt. 36) which awarded $36,-473.70 to Relators. The Court vacates that part of the Order which grants $26,160 as a reasonable attorney’s fee, and $931.89 as costs, both to be paid by the United States. The False Claims Act, 31 U.S.C. § 3730(d)(1) expressly provides that fees and costs be taxed against Defendant, in this case Mark S. Stern and Mark S. Stern, M.D. P.A. The Court erred in taxing such fees and costs against the Government. Accordingly, it is
ORDERED that the Motion for Reconsideration is granted, and Defendants shall pay to Relators $26,160 as a reasonable attorney’s fee and $931.89 as costs.
DONE and ORDERED.